Exhibit 10.3

FORM OF DEL MONTE FOODS COMPANY

PERFORMANCE SHARES

AGREEMENT

This Performance Shares Agreement (the “Agreement”) contains the terms and
conditions under which the Compensation Committee of the Board (the
“Committee”), on behalf of Del Monte Foods Company (the “Company”), has granted
to you, [Participant Name] (the “Participant”), as of [Grant Date] (the “Grant
Date”), and pursuant to the Del Monte Foods Company 2002 Stock Incentive Plan,
as amended and restated effective July 28, 2009 (the “Plan”), units representing
the Common Stock of the Company known as “Performance Shares,” in order to
encourage you to continue to contribute to the Company’s growth and success.

1. Grant of Performance Shares. The Performance Shares award (the “Award”)
consists of a target amount of [# Shares] Performance Shares, with a maximum
award equal to 150% of your target amount, which the Company has granted to the
Participant as of the date hereof as a separate incentive in connection with his
or her service to the Company and not in lieu of any salary or other
compensation for his or her services. The Performance Shares also shall include
any new, additional, or different securities or units representing such
securities the Participant may become entitled to receive with respect to such
Performance Shares by virtue of any increase or decrease in the number of issued
shares of Common Stock resulting from a subdivision or consolidation of shares
of Common Stock, or the payment of a stock dividend (but only on shares of
Common Stock), or any other increase or decrease in the number of such shares
effected without receipt or payment of consideration by the Company, or any
change in the capitalization of the Company pursuant to Section 10(b) of the
Plan, or by virtue of any Change of Control or other transaction pursuant to
Section 10(c) of the Plan. The Performance Shares shall be subject to the
Restrictions pursuant to Section 3 of this Agreement.

2. Participant’s Account; Certain Rights in Respect of Performance Shares.

(a) The Performance Shares granted to the Participant shall be entered into an
account in the Participant’s name. This account shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the number of shares of Common Stock (“Shares”) to be paid to
or in respect of the Participant pursuant to this Agreement.

(b) During the period before the release of the Restrictions on the Performance
Shares as provided in Section 4, the Participant shall have no voting rights in
respect of the Performance Shares.

(c) As set forth in Section 5 below, stock equivalent units held in the
Participant’s account pursuant to Section 5 shall accrue dividend equivalents
that will be credited in the form of additional stock equivalent units, based on
the Fair Market Value of Common Stock on the date the dividend is issued.

3. Restrictions. Prior to their release from the Restrictions as set forth in
Section 4 below, all Performance Shares held for or in respect of the
Participant, and the shares of Common Stock that such Performance Shares
represent, may not be assigned, transferred, or otherwise encumbered or disposed
of by the Participant.



--------------------------------------------------------------------------------

4. Release of Performance Shares from Restrictions.

(a) Subject to the provisions of this Section 4, the Restrictions shall cease to
apply to the Performance Shares granted under this Agreement or the Performance
Shares shall be forfeited upon the first day after the Company files its annual
report on Form 10-K for the last fiscal year in the performance period defined
below in Section 4(b) (the “Final Vesting Date”).

(b) The Committee, in its sole discretion, has established target performance
goals based on the Company’s Relative Total Shareholder Return (“RTSR Targets”),
which will be measured over a three (3)-fiscal year performance period
commencing on [insert first day of first fiscal year commencing after grant date
(e.g., for grant 09/23/10, insert 05/02/2011)] through [insert last day of third
fiscal year commencing after grant date (e.g., for grant 09/23/10, insert
04/27/2014)] (such period, the “Performance Period”). The Committee, in its sole
discretion, shall define a peer group of companies (the “Comparator Group”),
either within or without the Company’s industry, against which the Company’s
Total Shareholder Return will be compared to determine Relative Total
Shareholder Return (“RTSR”). The Comparator Group shall be identified as soon as
practicable on or after the date of this Agreement (but in no event later than
90 days after the beginning of the performance period). 1 The Comparator Group,
the RTSR Targets or the Performance Shares award may be adjusted by the
Committee from time to time, in its sole discretion, to the extent necessary in
order to reflect a change in corporate capitalization, such as a stock split or
dividend, or a corporate transaction, such as any merger, consolidation,
separation (including a spinoff or other distribution of stock or property by
the Company), reorganization, or any partial or complete liquidation by the
Company, as provided by Sections 10(b) or 10(c) of the Plan, to take account of
events such as mergers, consolidations, dispositions, separations (including any
spinoffs or other distributions of stock or property), reorganizations,
bankruptcies, any partial or complete liquidations, changes in corporate
capitalization (such as stock splits or dividends) and other significant
business changes affecting any member of the Comparator Group, or to take
account of any other items described in Section 9(b) of the Plan; provided,
however, that to the extent that any such adjustments affect awards to “covered
employees” (as such term is defined in Section 162(m) of the Code), they shall
be prescribed in a manner that strives to meet the requirements of Section
162(m) of the Code. Any adjustment to the RTSR calculation to account for
changes in the Comparator Group, including changes in the capitalization of
Comparator Group companies (due to stock splits, mergers, spin-offs, etc. of the
Comparator Group companies), will be made at the sole discretion of the
Committee.

 

2



--------------------------------------------------------------------------------

Based on the Company’s level of achievement of the designated RTSR Targets, the
Restrictions shall cease to apply to the Performance Shares or the Performance
Shares shall be forfeited, according to the following schedule:

Vesting of Performance Shares based on Achievement of RTSR Targets

 

Relative Total Shareholder Return:

Company Performance

Percentile

  

Percentage of

Target Award Vested

³75th Percentile

   150%

³68.75, but < 75

   125

³62.5, but <68.75

   100

³56.5, but < 62.5

   75

³50, but < 56.5

   50

<50

   0  

The Committee shall have sole discretion to determine which RTSR Target has been
achieved (if any) and whether the Restrictions shall be released from any or all
of the Performance Shares. The Committee’s determinations pursuant to the
exercise of discretion with respect to all matters described in this paragraph
shall be final and binding on the Participant.

(c) Upon the termination of the Participant’s employment by reason of Disability
or death, the Performance Shares held by such Participant or his or her
designated beneficiary (as applicable) shall continue to vest at the time and in
the amounts (if any) set forth pursuant to paragraph (a) of this Section 4, and
Common Stock that is distributed on account of Performance Shares that become
vested (if any) shall be distributed to the Participant or his or her designated
beneficiary (as applicable) subject to Section 6, below.

(d) Upon the termination of the Participant’s employment by reason of
Retirement, the Performance Shares shall vest upon the Final Vesting Date on a
pro-rata basis pursuant to the Company’s pro-rata vesting policy in effect at
the time of Retirement; provided that the maximum number of Performance Shares
that may vest shall be that number, if any, that would have vested as set forth
in Section 4(b) above following the Participant’s Retirement on the basis of the
degree to which the RTSR Target has been achieved during the Performance Period.

(e) Anything herein notwithstanding, in the event of the termination of the
Participant’s employment by the Company for Cause, or upon the termination of
the Participant’s employment for any reason other than Disability, death or
Retirement, the Performance Shares shall be forfeited by the Participant to the
Company; provided that, for

 

3



--------------------------------------------------------------------------------

Participants who are, as of the date hereof, (i) covered under the Executive
Severance Policy or (ii) who are parties to an employment agreement with the
Company or a Subsidiary of the Company, in the case of termination of employment
without Cause or resignation for Good Reason (as defined in the applicable
employment agreement), these Performance Shares will be treated under such
policy or employment agreement; provided further, that in the case of either
(i) or (ii) above, the maximum number of Performance Shares that may vest shall
be that pro-rated number, if any, that would have vested as set forth in
Section 4(b) above following such termination on the basis of the degree to
which the RTSR Target has been achieved during the Performance Period.(f) For
purposes of this Agreement, “termination of service” and Retirement means a
“separation from service,” as defined in the regulations under Section 409A of
the Code to the extent the RSUs constitute an item of deferred compensation that
is subject to Section 409A of the Code. The Company shall delay the issuance of
any Shares under this Section 5 as contemplated under Section 22 of the Plan to
the extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code
(relating to payments made to certain “specified employees” of certain
publicly-traded companies); in such event, any Shares to which the Participant
would otherwise be entitled during the six (6) month period following the date
of the Participant’s separation from service will be issuable during the seventh
calendar month following the date of termination of service (or, if earlier,
upon the Participant’s death)

(g) In the event of a Change of Control, the vesting of any outstanding
Performance Shares subject to this Award shall be accelerated in full and shall
be deemed vested effective as of immediately prior to, and contingent upon, the
Change of Control.

(h) Upon the release of the Performance Shares from the Restrictions (except if
receipt of the Performance Shares is deferred as provided in Section 5), the
Participant shall be paid the value of his or her account in the form of Common
Stock. No fractional shares of Common Stock will be issued. If the calculation
of the number of shares of Common Stock to be issued results in fractional
shares, then the number of shares of Common Stock will be rounded up to the
nearest whole share of Common Stock.

5. Deferral. The Committee has the right to determine, in its sole discretion,
whether and in what manner Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the Performance Shares
under a deferral plan of the Company, in which case, after the Restrictions are
released, the Performance Shares would be credited as deferred stock units in
the Participant’s account. Stock equivalent units held in the Participant’s
account pursuant to this Section 5 shall accrue dividend equivalents that will
be credited in the form of additional stock equivalent units to the
Participant’s account, based on the Fair Market Value of Common Stock on the
date the dividend is issued. At the end of the deferral period, all stock
equivalent units will be converted and distributed to the Participant in the
form of Common Stock. No fractional shares of Common Stock will be issued. If
the calculation of the number of shares of Common Stock to be issued results in
fractional shares, then the number of shares of Common Stock will be rounded up
to the nearest whole share of Common Stock.

6. Designation of Beneficiary. The Participant may designate a beneficiary or
beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, unvested Performance Shares or Common Stock that is
distributed on account of

 

4



--------------------------------------------------------------------------------

Performance Shares that become vested following the Participant’s death shall be
transferred. A Participant shall designate his or her beneficiary by executing
the “2002 Stock Incentive Plan Beneficiary Designation and Spousal Consent Form”
and returning it to the Corporate Secretary. Any form so submitted shall
replace, in respect of all grants or awards made to the Participant under the
Plan, any previous version of the same form the Participant may have submitted
to the Corporate Secretary. A Participant shall have the right to change his or
her beneficiary from time to time by executing a subsequent “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and otherwise
complying with the terms of such form and the Committee’s rules and procedures,
as in effect from time to time. The Committee shall be entitled to rely on the
last “2002 Stock Incentive Plan Beneficiary Designation and Spousal Consent
Form” submitted by the Participant, and accepted by the Corporate Secretary,
prior to such Participant’s death. In the absence of such designation of
beneficiary, unvested Performance Shares or Common Stock that is distributed on
account of Performance Shares that become vested following the Participant’s
death will be transferred to the Participant’s surviving spouse, or if none, to
the Participant’s estate. If the Committee has any doubt as to the proper
beneficiary, the Committee shall have the right, exercisable in its sole
discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

7. Taxes. The Company may, in its discretion, make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any Performance Shares or the distribution of Common
Stock on account of the vesting of any Performance Shares, including, but not
limited to, withholding in Shares to be issued upon vesting and settlement of
the Performance Shares equal in value to such withholding taxes, deducting the
amount of such withholding taxes from any other amount then or thereafter
payable to the Participant, or requiring the Participant or the beneficiary or
legal representative of the Participant to pay in cash to the Company the amount
required to be withheld or to execute such documents as the Company deems
necessary or desirable to enable it to satisfy its withholding obligations.

8. Beneficial Ownership of Shares. The Participant hereby authorizes the
Company, in its sole discretion, to deposit for the benefit of the Participant
with a Company-designated brokerage firm or, at the Company’s discretion, any
other broker with which the Participant has an account relationship of which the
Company has notice any or all Shares acquired by the Participant pursuant to the
settlement of the Performance Shares.

9. Repayment/Forfeiture for Misconduct. Any benefits received hereunder shall be
subject to repayment or forfeiture (i) as provided by Section 15 of the Plan, as
may be amended from time to time or (ii) as may be required to comply with the
requirements of the SEC or any securities exchange on which shares of Common
Stock are traded, as may be in effect from time to time.

10. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Corporate
Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

 

5



--------------------------------------------------------------------------------

12. Other Benefits. The benefits provided to the Participant pursuant to this
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company. The Agreement shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided.

13. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

15. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

16. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

17. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

18. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:

(a) “Restrictions” means those restrictions on the Performance Shares set forth
in Section 3.

(b) “Relative Total Shareholder Return” means the percentile ranking for the
Company’s Total Shareholder Return (TSR) as compared to the TSR of the companies
in the Comparator Group.

(c) “Total Shareholder Return” means, for the stock of the Company or any stock
of a Comparator Group company, the number determined by (1) subtracting the
average of the closing prices or, for days on which no trading occurred, the
last bid prices for each business

 

6



--------------------------------------------------------------------------------

day during May [insert calendar year of first anniversary of grant date (e.g.,
for grant 09/2/10, insert 2011)] on the stock’s principal exchange or national
over-the-counter market quotation system (the “Average Closing Price”) from the
sum of (x) the Average Closing Price of that stock for April [insert calendar
year of fourth anniversary of grant date (e.g., for grant 09/23/10, insert
2014)] (adjusted for stock splits, recapitalizations, or similar events) and
(y) all dividends paid between the first day of the first specified month and
the last day of the second specified calendar month and (2) dividing the result
obtained in step (1) by the Average Closing Price for the first specified
calendar month.

By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, the Participant agrees to be bound by the terms
and conditions of the Plan and the Award Agreement. The Participant has reviewed
the Agreement and the Plan, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, and fully understands all provisions
of this Agreement and the Plan. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or relating to the Performance Shares.

 

DEL MONTE FOODS COMPANY     PARTICIPANT By:  

 

   

Participant ES

 

Title:  

Executive Vice President and

Chief Human Resources Officer

    EMPLOYEE NAME

 

1

[Insert Comparator Group (e.g., for fiscal 2010: Campbell Soup Company, ConAgra
Foods, Inc., Dean Foods Company, Flowers Foods, Inc., General Mills, Inc., H.J.
Heinz Company, Hershey Company, Hormel Foods Corporation, J.M. Smucker Company,
Kellogg Company, Kraft Foods Inc., Lancaster Colony Corporation, Lance, Inc.,
McCormick & Company, Incorporated, Ralcorp Holdings, Inc., Sanderson Farms,
Inc., Sara Lee Corporation, Smithfield Foods, Inc., TreeHouse Foods, Inc., and
Tyson Foods, Inc.)]

 

7